Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
	This communication is responsive to a telephonic interview on 02/17/2021.  
Claims 1, 4-8, 10, 12, 15-21, 23, 26-29 are pending in this application. Claims 2, 3, 9, 11, 13-14, 22, 24 were cancelled. Claims 26-29 (misnumbered which should be changed to 25-28) were added. Claims 1, 19, 20 are independent claims. 

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 12/01/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
Misnumbered claims 26-29 have been renumbered 25-28.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Raquel Pacheco, on 02/17/2021. 
The application has been amended as follows:
Claims 26-29 renumbered as 25-28
Cancel claims 2, 9, 16
1. (Currently Amended) A method comprising:	receiving definition information comprising a definition for each of a plurality of policy objects, and for each policy object: 		translating the definition information into the policy object; 		comparing a policy lookup key for the policy object to policy lookup keys for stored policy objects to determine whether a prior version of the policy object is stored in the database;		updating the prior version of the policy object in the database based on a prior version of the object being stored in the database; and		storing the updated polity object in the database based on a prior version of the object not being stored in the database;
receiving, at a policy enforcement application executing on a procurement system, a request submitted by a client system via a communication network for processing of an operation by a procurement application executing on the procurement system, the request comprising data associated with the operation;	 generating, by the policy enforcement application, a domain object comprising the data associated with the operation and information indicating [[a]] the plurality of policy objects to be evaluated;	forwarding the generated domain object from the policy enforcement application to a procurement policy engine executing on the procurement system to perform operations comprising:
retrieving a key definition for a type of domain object represented by the domain object;
retrieving corresponding values for keys from each of the plurality of policy objects to be evaluated;
generating a corresponding policy lookup key for each policy object of the plurality of policy objects from the retrieved corresponding values for keys from each of the plurality of policy objects to be evaluated;	retrieving each policy object using the generated lookup key for the policy object, each policy object comprising executable code for determining compliance of the operation with one or more policies based on the data associated with the operation;
receiving the updated domain object with the generated policy output for each policy object at the policy enforcement application from the procurement policy engine;	 evaluating the policy output to determine whether the operation violates one or more policies;	based on determining that the policy output indicates that the operation violates the one or more policies, returning, to the client system, from the policy enforcement application, an indication of the policy output without forwarding, from the policy enforcement application, the operation to the procurement application for the processing of the operation by the procurement application; and	based on determining that the policy output  indicates that the operation does not violate the one or more policies, forwarding the operation to the procurement application, from the policy enforcement application, for the processing of the operation by the procurement application.

2-3.	(Canceled)

4.	(Previously Presented) The method of claim 1, wherein generating the policy lookup key for the policy object is further based on one or more key fields and corresponding key values provided in the request.
5.	(Previously Presented) The method of claim 1, wherein the indication comprises one of allowable without further justification input, allowable with further justification input, and unallowable.

6.	(Previously Presented) The method of claim 1, wherein the policy output comprises additional information for subsequent processing by the client system.

7.	(Previously Presented) The method of claim 1, wherein the policy output comprises a query for filtering a list of selectable options based on the request.

8.	(Previously Presented) The method of claim 1, wherein:	the executable code, when executed, generates a Boolean result based on the data associated with the operation; and	the policy output is based on the Boolean result;
wherein the executable code encodes the one or more programmable conditions as a Boolean expression that, when evaluated using the data associated with the operation, yields the Boolean result.

9.	(Canceled) 

10.	(Previously Presented) The method of claim 1, wherein each of the policy objects further comprises configuration data, the configuration data comprising at least one of: data providing or referring the data associated with the operation to the executable code, or data indicating a type of the policy output.

11.	(Canceled) 

12.	(Original) The method of claim 1, wherein the data associated with the operation comprises input data entered by a user into one or more fields of an electronic form.

13-14.	(Canceled)

15.	(Previously Presented) The method of claim 12, further comprising:	converting the domain object into an input source object, wherein the input source object comprises:		an input data container including one or more policy data objects, wherein the one or more policy data objects correspond to the one or more fields of the electronic form and indicate the one or more policy objects and the data associated with the operation; and		one or more output handlers configured to process the policy output.

16.	(Previously Presented) The method of claim 15, wherein the retrieving each policy object is based on the one or more policy data objects.

17.	(Canceled) 

18.	(Currently Amended) The method of claim 1 [[17]], wherein a spreadsheet comprises the definition information.

19.	(Currently Amended) A system comprising:	one or more hardware processors; and	a memory storing instructions that, when executed by at least one of the one or more hardware processors, cause the system to perform operations for enforcing one or more policies corresponding to a request submitted by a client system for processing of an operation by a procurement application executing on a procurement system, the operations comprising:	receiving definition information comprising a definition for each of a plurality of policy objects, and for each policy object: 		translating the definition information into the policy object; 		comparing a policy lookup key for the policy object to policy lookup keys for stored policy objects to determine whether a prior version of the policy object is stored in the database;		updating the prior version of the policy object in the database based on a prior version of the object being stored in the database; and		storing the updated polity object in the database based on a prior version of the object not being stored in the database;
receiving, at the policy enforcement application executing on a procurement system, a request submitted by a client system via a communication network for processing of an operation by a procurement application executing on the procurement system, the request comprising data associated with the operation;	 generating, by the policy enforcement application, a domain object comprising the data associated with the operation and information indicating [[a]] the plurality of policy objects to be evaluated;	forwarding the generated domain object from the policy enforcement application to a procurement policy engine executing on the procurement system to perform operations comprising:
retrieving a key definition for a type of domain object represented by the domain object;
retrieving corresponding values for keys from each of the plurality of policy objects to be evaluated;
generating a corresponding policy lookup key for each policy object of the plurality of policy objects from the retrieved corresponding values for keys from each of the plurality of policy objects to be evaluated;	retrieving each policy object using the generated lookup key for the policy object, each policy object comprising executable code for determining compliance of the operation with one or more policies based on the data associated with the operation;	executing the executable code for each policy object to generate a policy output for each policy object; and	updating the domain object with the generated policy output for each policy object;
receiving the updated domain object with the generated policy output for each policy object at the policy enforcement application from the procurement policy engine;	 evaluating the policy output to determine whether the operation violates one or more policies;	based on determining that the policy output indicates that the operation violates the one or more policies, returning, to the client system, from the policy enforcement application, an indication of the policy output without forwarding, from the policy enforcement application, the operation to the procurement application for the processing of the operation by the procurement application; and	based on determining that the policy output  indicates that the operation does not violate the one or more policies, forwarding the operation to the procurement application, from the policy enforcement application, for the processing of the operation by the procurement application.

20.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations enforcing one or more policies corresponding to a request submitted by a client system for processing of an operation by a procurement application executing on the procurement system, the operations comprising:	receiving definition information comprising a definition for each of a plurality of policy objects, and for each policy object: 		translating the definition information into the policy object; 		comparing a policy lookup key for the policy object to policy lookup keys for stored policy objects to determine whether a prior version of the policy object is stored in the database;		updating the prior version of the policy object in the database based on a prior version of the object being stored in the database; and		storing the updated polity object in the database based on a prior version of the object not being stored in the database;
receiving, at a policy enforcement application executing on a procurement system, a request submitted by a client system via a communication network for processing of an operation by a procurement application executing on the procurement system, the request comprising data associated with the operation;	 generating, by the policy enforcement application, a domain object comprising the data associated with the operation and information indicating [[a]] the plurality of policy objects to be evaluated;	forwarding the generated domain object from the policy enforcement application to a procurement policy engine executing on the procurement system to perform operations comprising:
retrieving a key definition for a type of domain object represented by the domain object;
retrieving corresponding values for keys from each of the plurality of policy objects to be evaluated;
generating a corresponding policy lookup key for each policy object of the plurality of policy objects from the retrieved corresponding values for keys from each of the plurality of policy objects to be evaluated;	retrieving each policy object using the generated lookup key for the policy object, each policy object comprising executable code for determining compliance of the operation with one or more policies based on the data associated with the operation;	executing the executable code for each policy object to generate a policy output for each policy object; and	updating the domain object with the generated policy output for each policy object;
receiving the updated domain object with the generated policy output for each policy object at the policy enforcement application from the procurement policy engine;	 evaluating the policy output to determine whether the operation violates one or more policies;	based on determining that the policy output indicates that the operation violates the one or more policies, returning, to the client system, from the policy enforcement application, an indication of the policy output without forwarding, from the policy enforcement application, the operation to the procurement application for the processing of the operation by the procurement application; and	based on determining that the policy output  indicates that the operation does not violate the one or more policies, forwarding the operation to the procurement application, from the policy enforcement application, for the processing of the operation by the procurement application.
21.	(Previously Presented) The method of claim [[11]] 1, wherein the policy output type comprises one of an enrichment type, a validation rule type, and a query type.

22.	(Canceled)

23.	(Previously Presented) The method of claim 1, wherein retrieving the policy object using the generated lookup key for the policy object further comprises comparing the generated policy lookup key against policy lookup keys of other policy objects stored in a database.

24.	(Canceled) 

[[26]] 25.	(Previously Presented) The method of claim 1, wherein before receiving the request for processing the operation by the procurement application, the method comprises: 
	receiving definitions for a number of policies, each definition associated with a respective policy; 
	generating a policy object for each definition associated with the respective policy, the policy object comprising executable code for determining compliance of an operation, policy configuration data, and a type of output for the policy object; 
	storing each generated policy object in a database; 
[[27]] 26.	(Previously Presented)  The method of claim 1, wherein generating the policy lookup key is further based on a policy output type for the policy object and the type of domain object and policy output type are concatenated to generate the policy lookup key.   

[[28]] 27.	(Previously Presented)  The method of claim 1, wherein generating the policy lookup key is further based on at least one key and associated value for the policy object, the key and associated value localizing the policy object to a specified geographical area or a particular organizational group, and the type of domain object and at least one key and associated value are concatenated to generate the policy lookup key.

[[29]] 28.	(Previously Presented)  The method of claim 1, wherein generating a corresponding policy lookup key for the policy object based on the type of domain object associated with the domain object comprises accessing a policy type key configuration to retrieve a key definition for the type of domain object associated with the domain object. 

Reasons for Allowance
Claims 1, 4-8, 10, 12, 15, 16, 18-21, 23, 25-28 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 19, 20 recite, in combination with the remaining elements, the uniquely distinct steps of: translating the definition information into the policy object; comparing a policy lookup key for the policy object to policy lookup keys for stored policy objects to determine whether a prior version of the policy object is stored in the database; updating the prior version of the policy object in the database based on a prior version of the object being stored in the database; and storing the updated polity object in the database based on a prior version of the object not being stored in the database; generating a corresponding policy lookup key for each policy object of the plurality of policy objects from the retrieved corresponding values for keys from each of the plurality of policy objects to be evaluated; based on determining that the policy output indicates that the operation violates the one or more policies, returning, to the client system, from the policy enforcement application, an indication of the policy output without forwarding, from the policy enforcement application, the operation to the procurement application for the processing of the operation by the procurement application; and based on determining that the policy output  indicates that the operation does not violate the one or more policies, forwarding the operation to the procurement application, from the policy enforcement application, for the processing of the operation by the procurement application. 
The closest prior art Johnson et al. (US Pub No. 2005/0240493), in view of Saiu et al. (US Pat No. 8,412,599), as combined, show similar online purchasing of outsourced services and products system. However, Johnson’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 19, and 20. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 4-8, 10, 12, 15, 16, 18, 21, 23, 25-28 are allowed at least by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MIRANDA LE/          Primary Examiner, Art Unit 2153